Citation Nr: 0613443	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-38 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
strain.

2.  Entitlement to service connection for bilateral hip 
strain.

3.  Entitlement to service connection for bilateral tibial 
shaft stress reaction to include claim for bilateral knee 
stress reaction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from December 1999 to 
September 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran appeared at a videoconference hearing in front of 
the undersigned Veterans Law Judge in May 2006.  The 
videoconference hearing was postponed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran appeared at a videoconference hearing in May 2006 
requesting a postponement of the hearing.  During the brief 
appearance, the veteran stated that he had appointed the 
Disabled American Veterans (DVA) as his representative.  The 
Board notes that the claims file does not contain the 
document by which the veteran appointed the DVA as his 
representative.  In addition, there is no evidence of record 
that the DAV was given an opportunity to review the veteran's 
file.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The AOJ should associate any power of 
attorney or Form 21-22 appointing the 
Disabled American Veterans as the 
veteran's representative with the claims 
file.

2.  The AOJ should forward the claims 
folder to the Disabled American Veterans 
for their review, and that service 
organization should submit written 
argument (on VA Form 646, or equivalent) 
on behalf of the veteran with respect to 
his claim.

3.  After the veteran's representative has 
had an opportunity to review the claims 
file, the AOJ should reschedule the 
veteran for a videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






